                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION

JEANIE LAWRENCE                                                              PLAINTIFF

V.                           NO. 3:18CV00126 JM/PSH

SOCIAL SECURITY ADMINISTRATION                                              DEFENDANT

                                      JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered in favor of the

Commissioner.

       DATED this 15th day of May, 2019.



                                           _______________________________
                                           UNITED STATES DISTRICT JUDGE
